 

Exhibit 10.5

  

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (“Agreement”) is made as of the 27th day of December,
2013, by and between Watermark Retirement Communities, Inc., an Arizona
corporation (“Manager”), and Watermark Pinebrook LLC, a Delaware limited
liablilty company (“Owner”).

 

WHEREAS, Owner is the lessee under that certain Operating Lease, dated as of
December 27, 2013, by and between Watermark Pinebrook Owner, LLC, a Delaware
limited liability company, as lessor (“Lessor”), and Owner with respect to
certain real and personal property located at 5877 Wolfpen-Pleasant Hill Road,
Miami Township, Ohio, and the buildings and improvements thereon utilized as a
senior housing community, known as Pinebrook, a Watermark Community (the
“Community”);

 

WHEREAS, Manager is qualified in the supervision, operation and management of
senior housing communities and desires to act as Owner’s independent consultant
and contractor to operate and manage the Community and perform certain other
related functions; and

 

WHEREAS, Owner desires to have Manager manage the Community and Manager is
willing to perform such services for the account of Owner on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and intending to be legally bound, the parties hereto agree as
follows:

 

Article I

DEFINITIONS

 

1.1Defined Terms. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings assigned to them herein:

 

a)Accounting Period shall mean each month.

 

b)Affiliate shall mean, when used with reference to a specified Person, (a) any
member, partner, shareholder, director, officer or employee of such Person, or
(b) any Person that, directly or indirectly, Controls, is Controlled by or is
under common Control with the specified Person.

 

c)Agreement shall have the meaning described in the Introductory Paragraph.

 

d)Agreement Termination Fee shall have the meaning described in Section 4.1(b).

 

e)Annual Financial Statement shall have the meaning described in Section 8.2(c).

 

f)Authorized Expenditures shall have the meaning described in Section 6.2.

 

g)Capital Expenditures Budget shall have the meaning described in Section
7.1(c).

 

Schedule J-1

 

  

h)Cash Flow Budget shall have the meaning described in Section 7.1(b).

 

i)Claims shall have the meaning described in Section 2.2(a).

 

j)Code shall mean the Internal Revenue Code of 1986, as in effect and hereafter
amended, and, unless the context otherwise requires, applicable regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.

 

k)Community shall have the meaning described in the Introductory Paragraph.

 

l)Community Employees shall have the meaning described in Section 5.3(a).

 

m)Consumable Supplies shall mean office supplies, cleaning supplies, uniforms,
laundry and valet supplies, engineering supplies, soap, toilet tissues and such
other supplies as are consumed customarily on a daily basis in the operation of
the Community, together with food and beverages that are to be served or offered
for sale to residents of the Community and to the public.

 

n)Control, Controls and Controlled by shall mean the ability, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise (including by being the general partner, officer or director of the
Person in question), to direct or cause the direction of the management and
policies of a Person.

 

o)Default Rate shall have the meaning described in Section 2.3(b).

 

p)Disability means, with respect to any Person, any condition that will prevent
or materially hinder such Person from discharging his duties on behalf of the
Manager for any period of forty-five (45) consecutive days or a total of one
hundred-twenty (120) days in any six (6) month period or is adjudicated mentally
incompetent by a court.

 

q)Effective Date shall mean the date hereof.

 

r)Eligible Independent Contractor shall mean a management company that meets all
of the following requirements:

 

i)The management company does not own, directly or indirectly, more than nine
and nine-tenths percent (9.9%) of the equity interests in the NorthStar REIT;

 

ii)If the management company is a corporation (within the meaning of the Code),
no more than nine and nine-tenths percent (9.9%) of the total combined voting
power of such management company’s outstanding stock (or nine and nine-tenths
percent (9.9%) of the total shares of all classes of the outstanding stock) or,
if it is not a corporation, no more than nine and

 

Schedule J-2

 

 

nine-tenths percent (9.9%) of the ownership interest in its assets or profits is
owned directly or indirectly, by one or more Persons owning nine and nine-tenths
percent (9.9%) or more of the equity interests of the NorthStar REIT;

 

iii)None of the NorthStar REIT (nor any of its Affiliates), Owner Parent,
Watermark Aqua Owner, LLC, or Owner derive any income from the management
company. For this purpose, the NorthStar REIT (or any of its Affiliates), Owner
Parent, Watermark Aqua Owner, LLC, or Owner will be treated as deriving income
from the management company if the NorthStar REIT (or any of its Affiliates),
Owner Parent, Watermark Aqua Owner, LLC, or Owner leases property to the
management company (or an Affiliate of the management company), unless the lease
is to an Affiliate of the management company that is a separate legal entity for
state law purposes and federal income tax purposes from the management company
and that is not a direct or indirect subsidiary of the management company, such
Affiliate maintains its own bank accounts and books and records, and such
Affiliate has its own employees under its separate control;

 

iv)At all times, the management company (or any “related persons” within the
meaning of Section 856(d)(9)(F) of the Code) is actively engaged in the trade or
business of operating “qualified health care properties” within the meaning of
Section 856(e)(6)(D)(i) of the Code for any Person who is not a “related
persons” within the meaning of Section 856(d)(9)(F) of the Code with respect to
the NorthStar REIT (or any of its Affiliates), Owner Parent, Watermark Aqua
Owner, LLC, or Owner (an “Unrelated Person”). For purposes of determining
whether the requirement of this paragraph (iv) has been met, a management
company shall be treated as being actively engaged in such a trade or business
if the management company (A) maintains at least three (3) management contracts
(and has a continuing obligation to actively pursue replacement contracts if
necessary) to manage three separate “qualified health care properties” within
the meaning of 856(e)(6)(D)(i) of the Code for Unrelated Persons, and (B)
complies with any regulations or other administrative guidance under Section
856(d)(9) of the Code that provides a “safe harbor” rule with respect to the
amount of health care facility management business with Unrelated Persons that
is necessary to qualify as an “eligible independent contractor” within the
meaning of such Code section.

 

s)Emergency Expenses means any expense which is necessary to (a) prevent an
immediate threat to the health, safety or welfare of any resident or other
person in the immediate vicinity of the Community, (b) prevent immediate damage
or loss to the Community, (c) avoid the suspension of essential services to, or
essential licenses at, a Community, or (d) avoid criminal or civil liability on
the part of Owner or Manager with respect to activities at the Community or
pursuant to this Agreement or the Owner Parent Operating Agreement.

 

Schedule J-3

 

  

t)Entry Fee shall mean and refer to all deposits of whatsoever nature or kind
paid by residents including but not limited to security deposits, damage
deposits and entry fees paid by residents for the use and occupancy of the
Community.

 

u)Equipment Leases shall mean any leases or rental agreements for Operating
Equipment or Furniture, Furnishings and Equipment used in the Community, or any
modifications or renewals thereof, presently existing or made subsequent to the
date of this Agreement.

 

v)Federal Privacy Regulations shall have the meaning described in Section 5.19.

 

w)Federal Security Regulations shall have the meaning described in Section 5.19.

 

x)Fiscal Year shall mean each January through December during the Operating Term
of this Agreement, except that the first Fiscal Year shall be the period
commencing on the Effective Date and ending on December 31. The words “full
Fiscal Year” shall mean any Fiscal Year containing not fewer than 365 days. A
partial Fiscal Year after the end of the last full Fiscal Year and ending with
the expiration or earlier termination of the Operating Term shall constitute a
separate Fiscal Year.

 

y)Force Majeure shall have the meaning described in Section 12.15.

 

z)Furniture, Furnishings and Equipment (“FF&E”) shall mean furniture and
furnishings of public areas and rooms, office furniture and equipment, signs,
carpets, televisions, computers and other electrical and electronic equipment,
any vehicles and such other furnishings and equipment (other than Operating
Equipment) as are used in the operation of the Community.

 

aa)Gross Revenues for the Community shall mean the total of all rents, revenues,
income and receipts (less any discounts) of every kind derived directly or
indirectly from the operation of the Community and all departments and parts
thereof, including, without limitation, income (from cash and credit
transactions before commissions) from the rental of rooms and apartments,
amortization of resident entry fees in accordance with generally accepted
accounting practices, termination fees, service charges, and proceeds, if any,
from business interruption or other loss of income insurance. Gross Revenues for
the Community shall not include, as applicable (i) the proceeds of sales or
dispositions of capital assets used in the operation of such Community or sales
or dispositions of investment assets, notes or loans receivable; (ii) donations
or grants; (iii) refunds, rebates, refinancing and sale and insurance proceeds
(except business interruption insurance as described above); (iv) fee simple
sales; (v) condominium sales; (vi) payments received as interest or principal on
notes or loans receivable; (vii) condemnation awards or (viii) resident security
deposits.

 

bb)HIPAA shall have the meaning described in Section 5.19.

 

cc)Home Office Reimbursables shall have the meaning described in Section 5.13.

 



Schedule J-4

 





dd)Key Person shall mean each of David Freshwater and David Barnes.

 

ee)Key Person Event shall mean the failure of at least one Key Person to do both
of the following: (A) remain actively engaged in the executive management of
Manager and (B) devote a sufficient amount of his time to the operations of the
Community.

 

ff)Lender shall mean General Electric Capital Corporation, as administrative
agent for certain lenders.

 

gg)Lessor shall have the meaning described in the Introductory Paragraph.

 

hh)Loan shall mean, individually and collectively, the loan made by each Lender,
and the corresponding loan documents entered into by [Owner] and each Lender.

 

ii)Management Fee shall have the meaning described in Section 2.3(a).

 

jj)Manager Liability Claims shall have the meaning described in Section 2.2(a).

 

kk)Marketing Plan shall have the meaning described in Section 7.1(d).

 

ll)Material Breach shall mean a breach of this Agreement by Manager pursuant to
Subsections 4.1(d)(i), 4.1(d)(iii), 4.1(d)(iv) or 4.1(d)(ix).

 

mm)Material License shall have the meaning described in Section 4.1(d)(v).

 

nn)Material License Event shall have the meaning described in Section
4.1(d)(vi).

 

oo)Miscellaneous Contracts shall mean any contract or commitment or outstanding
bid or proposal, whether oral or written, relating to the operation or ownership
of the Community, or any modification or renewal thereof, whether presently
existing or made subsequent to the date of this Agreement by Owner or by Manager
pursuant to this Agreement. Miscellaneous Contracts shall include, without
limitation, all service contracts, employment contracts and union contracts, but
shall not include mortgages and Equipment Leases.

 

pp)Monthly Operating Statements shall have the meaning described in Section
8.2(a).

 

qq)Net Operating Income shall mean Gross Revenues less Operating Expenses.

 

rr)Non-Discretionary Expenses means payments made to third parties on account of
(a) Emergency Expenses; or (b) other non-discretionary expenditures such as real
estate taxes, insurance premiums, utility charges, and other third-party
non-discretionary expenses of a similar nature if the failure to pay the same
would result in a default under a Loan, the suspension of any essential service
or license relating to the Community or any other material and adverse effect on
the Community.

 

Schedule J-5

 

  

ss)NorthStar Member shall mean Aqua Operations NT-HCI, LLC, a Delaware limited
liability company.

 

tt)NorthStar REIT shall mean NorthStar Healthcare Income, Inc., a Maryland
corporation.

 

uu)Notice Period shall have the meaning described in Section 4.1(b).

 

vv)Operating Account shall mean a checking account for the Community established
at a federally insured financial institution selected from time to time by
Manager which shall be separate and apart from any of Manager’s or Owner’s other
accounts. Manager shall not be held liable in the event of bankruptcy or failure
of a depository institution. The Operating Account shall be established in
accordance with requirements of the Loan, if any.

 

ww)Operating Budget shall have the meaning described in Section 7.1(a).

 

xx)Operating Equipment shall mean chinaware, glassware, linens, silverware,
utensils, and other items of a like or similar nature used in the operation of
the Community.

 

yy)Operating Expenses for the Community for any period shall include the
following outlays, provided, in each case, that such outlay is in accordance
with the approved Operating Plan then in effect:

 

i)All wages and salaries of all Community Employees (exclusive of salaries paid
to corporate executive personnel of Manager, but including such wages, salaries
and other compensation chargeable to the Community pursuant to Section 5.13
hereof, but only to the extent so chargeable) employed by Manager in connection
with the operation and management of the Community and all other payroll costs,
fringe benefits, employer taxes and similar charges related to employment of
such Community Employees;

 

ii)All department and administrative and general expenses relating to the
Community, including, without limitation, advertising and promotional expenses
specific to the Community including the allocable portion of such costs billed
to multiple seniors housing communities (it being agreed that any pro rata
allocation of advertising and promotional expenses applicable to other senior
housing communities or properties managed by Manager in addition to the
Community shall require the consent of Owner but the portion allocable to the
Community shall constitute Operating Expenses hereunder), and costs of heat,
light, power and other utilities;

 

iii)All costs and expenses of routine maintenance, repairs and minor alterations
which are necessary to keep the Community in good operating condition and which,
under generally accepted accounting principles, are expensed currently rather
than capitalized;

 



Schedule J-6

 



iv)All license fees and permits relating to the Community or the operation
thereof;

 

v)All amounts due under service contracts relating to the Community or operation
thereof;

 

vi)All costs and fees of technical consultants and operational experts for
technical or specialized services rendered with respect to the Community (such
as, for example, a property tax consultant or union consultant) and which, under
generally accepted accounting principles, are expensed currently rather than
capitalized;

 

vii)All compensation and (without duplication of any other items listed in this
definition) reimbursements paid to Manager under this Agreement with respect to
its operation of the Community, including Section 5.13 hereof;

 

viii)All costs and expenses of insurance specific to the Community (and not with
respect to other senior housing communities or properties managed by Manager or
Manager generally) as described in Section 11 and all local, state and federal
taxes (exclusive of income taxes), including but not limited to real estate and
personal property taxes, sales taxes, property assessments, service charges and
other items included in a property tax billing;

 

ix)All costs necessary to keep the Community in compliance with any state or
federal licensing requirements; and

 

x)All other costs and expenses incurred and capable of being properly listed as
expenses on a complete and accurate profit and loss statement for the Community.

 

zz)Operating Plan shall have the meaning described in Section 7.1.

 

aaa)Operating Term shall have the meaning described in Section 3.1.

 

bbb)Owner shall have the meaning described in the Introductory Paragraph.

 

ccc)Owner Parent shall mean Watermark Aqua Operator, LLC, a Delaware limited
liability company, which is the direct or indirect owner of all of the
membership interests in Owner.

 

ddd)Owner Parent Operating Agreement shall mean that certain Limited Liability
Company Agreement of Owner Parent, dated as of December __, 2013, by and between
the NorthStar Member and the TFG Member.

 

eee)Person shall mean any individual, corporation, association, partnership,
limited liability company, joint venture, trust, estate or other entity or
organization.

 



Schedule J-7

 





fff)PHI shall have the meaning described in Section 5.19.

 

ggg)Quarterly Financial Statement shall have the meaning described in Section
8.2(b).

 

hhh)Renewal Term shall have the meaning described in Section 3.1.

 

iii)Resident Refunds shall mean amounts due to residents after moving out of
their apartments as specified in their residency agreements.

 

jjj)TFG Member shall mean Watermark Aqua Investments, LLC, a Delaware limited
liability company.

 

kkk)Working Capital shall have the meaning described in Section 6.4.

 

Article II

APPOINTMENT AND COMPENSATION OF MANAGER

 

2.1Appointment of Manager.

 

a)Owner hereby appoints and engages Manager, and Manager hereby accepts
appointment by Owner on the terms and conditions hereinafter provided, to
stabilize, maintain, operate, manage, supervise, rent and lease the Community on
Owner’s behalf. The performance of all activities by Manager hereunder shall be
as an independent contractor and not as an agent of Owner, except as otherwise
specifically provided herein. With reference to any item in this Agreement,
whenever written criteria are submitted to Manager from Owner, Manager shall use
its best efforts to meet such criteria; however, if no written criteria are
submitted to Manager, Manager shall carry out the policies and terms of this
Agreement in a manner consistent with the highest standards of professional
management applicable to the senior living industry.

 

b)The parties to this Agreement understand and acknowledge that Manager is an
affiliate of the TFG Member and the TFG Member is the current Administrative
Member (as defined in the Owner Parent Operating Agreement) of Owner Parent.
Manager acknowledges and agrees that, as an affiliate of the TFG Member, Manager
has (and shall be deemed to have) knowledge of and familiarity with all of the
terms and conditions of the Owner Parent Operating Agreement including, but not
limited to (i) requirements under the Owner Parent Operating Agreement to obtain
the consent or approval of the NorthStar Member for certain decisions as therein
provided, (ii) the provisions of the Owner Parent Operating Agreement regarding
removal of the TFG Member as the Administrative Member and the termination of
this Agreement, and (iii) the provisions of the Owner Parent Operating Agreement
regarding the exercise of rights and the enforcement of remedies of Owner under
this Agreement by the NorthStar Member. Without limiting the foregoing or any
other provisions of this Agreement limiting the right of Manager to act on
behalf of Owner or otherwise take any action, Manager will not take or
effectuate any NorthStar Approval Action (as defined in the Owner

 

Schedule J-8

 

 

Parent Operating Agreement) without first obtaining the consent of the NorthStar
Member in accordance with the Owner Parent Operating Agreement.

 

2.2Indemnification.

 

a)By Manager. Manager shall indemnify, defend and hold Owner (including the
members and affiliates of Owner and the shareholders, directors, officers,
employees and agents of Owner and such members and affiliates) harmless from and
against any and all third party claims, damages, liabilities, costs and expenses
(including, without limitation, experts’ and attorneys’ fees and expenses),
actions proceedings, demands or suits of any kind (“Claims”) arising directly or
indirectly from (i) the gross negligence, willful misconduct or fraud in
managing and/or operating the Community, (ii) any claims of Community Employees
at the Community if and to the extent such claims arise from Manager’s gross
negligence, willful misconduct, fraud or Material Breach, or (iii) a Material
Breach of this Agreement by Manager (collectively, “Manager Liability Claims”).
For the avoidance of doubt, neither Claims resulting from environmental
conditions at the Community (other than to the extent caused by the gross
negligence, willful misconduct, criminal acts or fraud of Manager) nor Claims
resulting from the actions or inactions of Community Employees at the Community
(so long as neither the hiring nor supervision of such employees, in and of
itself, constituted gross negligence, or fraud willful misconduct of Manager)
shall be deemed to be Manager Liability Claims. All costs and expenses incurred
by Manager under this Section 2.2(a) shall be born solely by Manager and shall
not be treated as Authorized Expenditures.

 

b)By Owner. Owner shall indemnify, defend and hold Manager harmless from and
against any and all Claims arising directly or indirectly from the ownership,
operation and management of the Community except to the extent that such Claims
are Manager Liability Claims. All costs and expenses incurred by Owner under
this Subsection 2.2(b) shall be Authorized Expenditures (as defined in Section
6.2).

 

c)Survival. This Section 2.2 shall survive the termination of this Agreement.

 

2.3Management Fee.

 

a)Commencing on the Effective Date, Owner shall pay Manager a monthly management
fee equal to Five Percent (5%) of Gross Revenue (prorated for partial months)
(the “Management Fee”). The Manager acknowledges that the Management Fee
(together with any other compensation to Manager set forth herein) adequately
compensates it for the services it is to perform hereunder.

 

b)An estimate of the Management Fee shall be due and payable on the first (1st)
business day of the month in which such services are to be provided; provided,
however, that the actual Management Fee shall thereafter be adjusted, from time
to time, based upon the actual Gross Revenues billed during such month and

 

Schedule J-9

 

 



reconciled against the estimated Management Fee previously paid to Manager for
such month within twenty-five (25) days following conclusion of such month.
Manager is hereby authorized and directed to withdraw and pay Manager for its
services as provided for herein on the due dates thereof from the Operating
Accounts.

 

c)Owner shall also pay Manager a one-time fee of Fifteen Thousand Dollars
($15,000) to cover the Manager’s start-up and mobilization costs.

 

d)Any dispute, claim or controversy arising out of or relating to this Section
2.3 shall be determined by binding arbitration in New York, New York before a
sole arbitrator (who must be a current, former or retired federal district
judge, or an experienced arbitrator who has been admitted to the practice of law
for at least fifteen years, each with experience with large, complex real estate
and retirement facility disputes). The parties hereto shall have twenty (20)
days from receipt by respondent of notice of a dispute to agree on the identity
of the arbitrator. If the parties cannot timely agree on the arbitrator, the
arbitrator shall be appointed by the American Arbitration Association. The
arbitrator shall render a decision within thirty (30) days of selection, and
shall allocate all of the costs of arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.

 

2.4Eligible Independent Contractor.

 

a)Manager hereby represents and warrants that, as of the Effective Date, Manager
satisfies the requirements and conditions of being an Eligible Independent
Contractor.

 

b)Manager hereby covenants that, at all times during the Operating Term, it
shall maintain its status as an Eligible Independent Contractor and shall not
do, or omit to do, anything that would cause Manager to no longer meet the
requirements of being an Eligible Independent Contractor.

 

c)Within five (5) business days of Owner’s request, Manager shall deliver to
Owner a certificate, executed by an executive officer of Manager, addressed to
the NorthStar REIT and, and in the form attached hereto as Schedule E,
confirming that either (i) Manager is, and has at all times from and after the
date of this Agreement been, in compliance with the terms of this Section 2.4,
(ii) Manager is in compliance with the terms of this Section 2.4 and has timely
cured any past failure to comply with the terms of this Section 2.4, or (iii)
Manager is using commercially reasonable efforts to cure any failure to comply
with the terms of this Section 2.4.

 

d)If there shall be an amendment or modification to Section 856(d)(9) of the
Code after the date of this Agreement that adversely impacts Manager’s
qualification as an Eligible Independent Contractor under the Code, Manager
shall cooperate reasonably with Owner, the NorthStar REIT and their respective
Affiliates and

 

Schedule J-10

 

  

shall exercise reasonable efforts to effectuate solutions or “workarounds” to
address any REIT qualification concerns under the Code of the NorthStar REIT and
its Affiliates arising out of any such amendment or modification; provided that
(i) to the extent reasonably practicable, any such changes shall be structured
so as to not have any negative impact on Manager in any material respect, and
(ii) Owner shall bear one hundred percent (100%) of the cost (including legal
fees for Manager) in connection with the negotiation and documentation of any
such amendments or modifications.

 

e)Manager shall notify Owner within five (5) business days of any matter, event,
transaction or other circumstance that, to Manager’s knowledge, could reasonably
be expected to (i) violate the terms of this Section 2.4 and (ii) jeopardize or
threaten the qualification or status or legal compliance with any government
regulations relating to the operation or qualification as a real estate
investment trust for United States federal tax purposes, of the NorthStar REIT
or its Affiliates (either presently or with the passage of time) or both.

 

f)Manager acknowledges that Owner, the NorthStar REIT and/or their respective
Affiliates may suffer immediate and irreparable harm in the event of any breach
by Manager of any of its obligations contained in this Section 2.4. Accordingly,
Owner, as its sole and exclusive remedy in the event of a breach of this Section
2.4 shall be entitled to terminate this Agreement in accordance with Section
4.1(g)(iii); provided, however, that (i) Manager shall be permitted to cure any
such breach of this Section 2.4 (so long as Manager is pursuing such cure with
reasonable diligence) unless Owner determines that the REIT status of NorthStar
REIT is, or is at such time reasonably likely to be, impaired by such breach
(and accordingly, Owner shall not be permitted to enforce its termination right
unless Owner determines that the REIT status of NorthStar REIT is, or at such
time is reasonably likely to be, impaired by such breach); and (ii) the
restriction on Owner’s remedies set forth in this Section 2.4(f) shall not apply
with respect to (A) a breach of Section 2.4(a) or (B) a breach of any other
provision of this Section 2.4 which also constitutes a breach under any
provision of Section 4.1(d) (other than clause (ii) thereof).

 

Article III

OPERATING TERM

 

3.1Operating Term. Subject to the termination provisions as hereinafter provided
(which shall also serve as the sole grounds for non-renewal by either party),
the “Operating Term” of this Agreement shall commence on the Effective Date and
terminate on the Seventh (7th) anniversary of the Effective Date. Thereafter,
the Operating Term shall be extended automatically for subsequent periods of one
(1) year each (“Renewal Term”).

 

Schedule J-11

 

  

Article IV

TERMINATION

 

4.1Termination.

 

a)By Either Party. Either party may terminate or elect not to renew this
Agreement by written notice to the other upon the occurrence of any of the
following events (and if this Agreement is terminated under this Section 4.1(a),
Owner shall not be liable to pay to Manager any fee or penalty):

 

i)Bankruptcy. The making by the other party of a general assignment for the
benefit of creditors; the filing by the other party of a voluntary petition in
bankruptcy or for relief of debtors; the seeking by such other party of
appointment of a trustee or owner to take possession of substantially all of its
assets or the Community; the failure of such other party to obtain within thirty
(30) days the discharge, release or stay of any involuntary petition in
bankruptcy or for the reorganization, appointment of such a trustee or owner or
the attachment, execution or other judicial seizure of substantially all such
party’s assets or the Community.

 

ii)Condemnation or Destruction.    The permanent taking by lawful condemnation
of the Community or so substantial a portion of the Community as to render
operation of the Community not economically viable or the determination by Owner
not to rebuild following the destruction of a substantial portion of the
Community.

 

b)Termination by Owner Without Cause. Owner shall not be permitted to terminate
this Agreement other than as expressly permitted under this Section 4.1.

 

c)Termination by Manager Without Cause.    Manager shall not be permitted to
terminate this Agreement other than as expressly permitted under this Section
4.1.

 

d)Manager Breach. The Owner may terminate this Agreement without the payment of
any fee or penalty to Manager upon notice to Manager of the occurrence of any of
the following:

 

i)a monetary breach by Manager of Manager’s obligations under this Agreement,
provided that Owner shall have notified Manager in writing of such breach and
Manager shall not, within five (5) business days after receipt of such notice,
have cured such breach;

 

ii)a non-monetary breach by Manager of Manager’s obligations under this
Agreement, provided Owner shall have notified Manager in writing of such breach
setting forth the details of such breach, and Manager shall not, within thirty
(30) days after the receipt of such notice, have cured such breach or if such
breach cannot reasonably be cured within such time period, commence the cure of
such breach and diligently prosecute the cure of such breach;

 

iii)the commission of gross negligence, fraud or willful misconduct by Manager
in the performance of its duties under this Agreement or the intentional or
wanton breach or disregard of Manager’s duties and obligations under this
Agreement;

 

Schedule J-12

 

  

iv)the conviction of Manager, any Key Principal, any Community Employee or any
of Manager’s other employees or officers of a crime (whether or not a felony)
involving fraud, theft, misappropriation of funds or any crime of moral
turpitude and such crime is committed against Owner (or Owner Parent, Watermark
Pinebrook, LLC, Watermark Aqua Owner, LLC, NorthStar Member or an Affiliate of
NorthStar Member) or the Community (unless, in the case of the conviction of any
Community Employee or other employee or officer (as applicable) who is not a Key
Person, such Community Employee or other employee or officer shall have been
immediately fired);

 

v)except as set forth in clause (iv) above, the conviction of Manager, any Key
Principal, or any Community Employee of any felony which constitutes a crime of
moral turpitude (unless, in the case of the conviction of any Community Employee
who is not a Key Person, such Community Employee shall have been immediately
fired);

 

vi)The occurrence of (A) the receipt by Manager or Owner of written notice of
any pending or threatened action by a governmental authority (or other
regulatory body) to cancel, revoke or suspend any license the cancellation,
revocation or suspension of which would prevent the operation of the Community
or any material part thereof (any such license, a “Material License”) so long as
the underlying facts or circumstances that caused such notice to be delivered,
or such action to be commenced or threatened, are not the direct result of any
failure of Owner to comply with its obligations under this Agreement, and (B)
the failure of Manager (1) to promptly commence to cure the underlying
circumstances that resulted in receipt of such notice (including, without
limitation, by diligently pursuing a challenge or appeal of any such
cancellation, revocation or suspension of such Material License), (2) to
thereafter continuously exercise reasonable diligence to complete such cure, or
(3) to complete such cure on or prior to the deadline imposed by the applicable
governmental authority, as the same may be extended with the consent of the
applicable governmental authority or any appeal being pursued in accordance with
clause (B)(1) above;

 

vii)The occurrence of any cancellation, revocation or suspension of any Material
License (any such cancellation, revocation or suspension, a “Material Licensure
Event”) so long as the underlying facts or circumstances that caused such
cancellation, revocation or suspension are not the direct result of any failure
of Owner to comply with its obligations under this Agreement; provided, that the
Material Licensure Event shall not constitute a Manager breach hereunder until
it becomes final and non-appealable so long as (1) Manager has a legal right to
appeal such Material Licensure Event, (2) Manager timely appeals the Material
Licensure Event, (3) while Manager is contesting such Material Licensure Event,
the Community must be continuously permitted to operate in substantially the

 

Schedule J-13

 

  

manner in which it was operating prior to such event without any conditions or
restrictions that have a material adverse impact on the Community (other than
admissions bans, which are addressed below), and (4) Manager is diligently and
continuously pursuing the reinstatement of the Material License;

 

viii)The occurrence of any full or partial ban by a governmental authority (or
other regulatory agency) on new admissions of any residents that, prior to such
ban, were permitted at the Community so long as the underlying facts or
circumstances that caused such ban are not the direct result of any failure of
Owner to comply with its obligation under this Agreement; provided, that any
such full or partial ban shall not constitute a Manager breach hereunder if
Manager promptly commences to pursue, and thereafter diligently and continuously
pursues, the full termination of such ban, and such ban is fully terminated by
on or prior to the ninetieth (90th) day after such ban first commenced and no
other full or partial ban of the nature referenced in this clause (vii) occurs
after the date of such full termination and on or prior to such 90th day;

 

ix)the occurrence of a Key Person Event other than as a result of the death or
Disability of a Key Person.

 

e)Owner Breach. The Manager may terminate this Agreement upon notice to Owner of
the occurrence of the following:

 

i)a monetary breach by Owner of Owner’s obligations under this Agreement,
provided that Manager shall have notified Owner in writing of such breach and
Owner shall not, within five (5) business days after receipt of such notice,
cure such breach; or,

 

ii)a non-monetary breach by Owner of Owner’s obligations under this Agreement,
provided Manager shall have notified Owner in writing of such breach setting
forth the details of such breach, and Owner shall not, within thirty (30) days
after the receipt of such notice, cure such breach or if such breach cannot be
cured within such time period, commence the cure of such breach and diligently
prosecute the cure of such breach which shall be completed within ninety (90)
days after receipt of such notice.

 

f)Mutual Termination. Notwithstanding the foregoing, this Agreement may also be
terminated at any time by the written agreement of Owner and Manager.

 

g)Additional Owner Termination Rights. Owner may terminate this Agreement
without the payment of any fee or penalty to Manager upon notice to Manager of
the occurrence of any of the following:

 

i)the direct or indirect sale or conveyance (voluntary or involuntary) of the
Community or of the interest (direct or indirect) of the TFG Member (or any
Affiliate thereof) in Owner or Lessor;

 

Schedule J-14

 

  

ii)the occurrence of any other event that allows the NorthStar Member to
terminate this Agreement pursuant to the Owner Parent Operating Agreement;

 

iii)a Key Person Event resulting from the death or Disability of a Key Person;

 

iv)Manager’s failure to be an Eligible Independent Contractor or to comply with
the terms and provisions set forth in Section 2.4; or

 

v)Manager’s failure to use its commercially reasonable best efforts to manage
and operate the Community such that the Community qualifies as a “qualified
health care property” as defined in Section 856(e)(6)(D)(i) of the Code.

 

h)Additional Manager Termination Rights. Manager may terminate this Agreement
upon notice to Owner of the occurrence of the removal of TFG Member as the
Administrative Member of Owner Parent. Owner shall not have any obligation to
make any payment of any fee or penalty to Manager upon any such termination
pursuant to this Section 4.1(h)

 

i)Notification of Breach. If Manager has knowledge of any breach of this
Agreement by Manager, Manager shall promptly notify Owner of such breach.

 

4.2Rights and Obligations Following Termination. In addition to the rights and
remedies otherwise available to the parties at law or in equity (but subject to
the limitations set forth in Section 4.1(b)), the following provisions shall
apply following termination pursuant to this Article IV:

 

a)Manager shall quit, vacate, surrender and deliver to Owner peacefully and
promptly the Community and documents and records in its possession pertaining to
the Community and the operation thereof, including but not limited to, all
licenses, permits, books, records, accounts, contracts, keys and Working Capital
or any funds legally or beneficially belonging to Owner other than funds due and
owing to Manager pursuant to the terms of this Agreement for the period prior to
termination; provided, however, that Manager shall not be required to deliver
such documents and records deemed proprietary by Manager (such as manuals or
other materials containing Manager’s trade secrets) or Manager’s separate books
and records;

 

b)Any funds or other amounts received by Manager with respect to the Community
following the termination of this Agreement shall promptly be delivered to
Owner, and Manager shall take all actions necessary to ensure that thereafter
Owner directly receives all such amounts;

 

c)Manager shall do all acts and execute and deliver all documents reasonably
requested by Owner which involves no third-party out of pocket cost or expense
to Manager (unless Owner agrees to pay any of the same) to insure or facilitate
an orderly continuation of the business of the Community and to accomplish an

 

Schedule J-15

 

 

orderly transfer of the operation and management of the Community to Owner or to
any entity designated by Owner;

 

d)The rights and liabilities of the parties having accrued prior to the
termination shall continue (it being acknowledged and agreed that this shall
include payment to Manager of all compensation owing to Manager, and payment by
Manager of all amounts owing to Owner, hereunder through the date of such
termination);

 

e)Manager will turn over possession of the Community to Owner or its designee in
a clean, safe and secure manner, and at Owner’s request and at the Owner’s
expense, Manager shall arrange for an independent agency to conduct an inventory
of FF&E, copies of which shall be made available to both Owner and Manager;

 

f)As required under applicable law, Owner shall notify the appropriate licensing
authorities of the termination of the Manager, and Manager shall surrender and
assign to Owner, to the extent assignable, any and all licenses, permits and
other authorizations required for the operation of the Community in accordance
with the directions of the Owner and with applicable laws, regulations, or
orders;

 

g)Owner shall, not later than ninety (90) days following termination, cease
using the name “Watermark” or any variation thereof and shall remove all signage
using the name “Watermark” or any variation thereof from the Community at
Manager’s expense;

 

h)Owner shall, not later ninety (90) days following termination, cease using any
forms and documents or other materials bearing the name “Watermark” or any
variation thereof and destroy or turn over possession of such items; and

 

i)This Section 4.2 shall survive the termination of this Agreement.

 

Article V

SERVICES OF MANAGER

 

5.1Manager’s General Covenants. Manager shall manage and operate the Community,
its businesses, services and sales and shall do so at all times in a manner
appropriate for a high quality seniors housing community, consistent with all
applicable legal and regulatory requirements and the approved Operating Plan
then in effect. Manager upon its own initiative with reasonable frequency shall
consult with and advise Owner and otherwise bring to Owner’s attention
opportunities to (a) increase or stabilize Community revenues and control or
minimize Community expenses and (b) maximize the quality of services to the
residents of the Community. Manager shall promptly notify Owner of any material
developments with respect to the Community. Without limiting the generality of
the foregoing and in addition to the obligations of Manager set forth elsewhere
herein, Manager shall perform the duties and provide the services described
below.

 

5.2Policies and Practices. Manager shall implement administrative, accounting,
budgeting, marketing, personnel and operational policies and practices: (i) to
facilitate effective and

 

Schedule J-16

 

  

efficient discharge of its obligations hereunder; (ii) to create and enhance
goodwill among existing and prospective residents and patrons; (iii) to
establish and maintain for the Community a favorable reputation as a high
quality seniors housing Community; and (iv) to maintain the Community in
compliance with applicable regulatory requirements.

 

5.3Personnel.

 

a)Community Employees.    Subject to the terms of this Agreement (including,
without limitation, the approved Operating Plan then in effect, Manager shall
select, promote, terminate where appropriate, supervise, direct, train and
assign the duties of all “on-site” personnel that Manager reasonably determines
to be necessary or appropriate for the direct management and operation of the
Community (collectively, “Community Employees”). All Community Employees shall
be employed by the Manager or an affiliate of Manager. All persons employed in
the management or operation of the Community (including all Community Employees)
shall be employees of Manager or an affiliate of Manager and shall not be
employees of Owner or the Community. All Community Employees duties in
connection with their employment shall be exclusively dedicated to the Community
and not to any other senior housing communities or properties managed by Manager
without the consent of Owner; provided, however, that any Community Employee may
be “loaned” to (or from) another seniors housing facility managed by Manager
without Owner’s consent for a period not to exceed ten (10) days in any calendar
year and in either such case, there will be no adjustment made to the books of
either the lending or receiving community. The primary place of work of all
Community Employees shall be the Community. Except to the extent expressly
provided in Section 5.13, any costs and expenses of any employees of Manager who
are not Community Employees working directly at the Community shall not be
reimbursable hereunder. Manager shall exercise reasonable care to select
qualified, competent and trustworthy employees. Owner may at any time consult or
communicate with Manager regarding any of the Community Employees, but Owner
shall not give orders to or otherwise interfere in the day-to-day activities of
Community Employees. Owner may at any time converse with the Manager’s Executive
Director or other employee in charge of the Community regarding any subject, and
Manager shall instruct such personnel to disclose fully to Owner upon Owner’s
request all information regarding the operation of the Community. The Manager
shall not discriminate against any employee or applicant for employment because
of race, color, religion, national origin, ancestry, age, sex or sexual
orientation, and all employment advertising shall indicate that the Community is
an equal opportunity employer.

 

b)Compensation.    Subject to compliance with the approved Operating Plan,
Manager shall set the salaries and benefits of all Community Employees,
including but not limited to all bonuses, moving costs and any severance payable
to such Community Employee upon such Community Employee’s termination. Manager
shall not permit such compensation (and the cost of such benefits) to exceed by
any substantial amount the compensation (and cost of such benefits) of

 

Schedule J-17

 

  

employees with similar skills and responsibilities at comparable seniors housing
communities in the general employment market unless otherwise agreed to by
Owner. Upon written request of Owner, Manager shall provide to Owner for Owner’s
review, a written schedule for the Community listing all existing or planned
Community Employees. These schedules shall include such employee’s title or job
description and salary (or anticipated salary range) and all additional
compensation or perquisites such as lodging, meals, maintenance, moving
expenses, bonus/incentive compensation and the like.

 

c)Insurance. Except as provided in Section 11.1 hereof and subject to compliance
with the approved Operating Plan then in effect, Manager shall procure and
maintain, as Authorized Expenditure, insurance to cover all Community Employees
as required by any applicable laws or any regulatory agency having jurisdiction
with respect thereto.

 

5.4Community Operations and Maintenance. Manager shall contract or otherwise
arrange for the Community to be furnished with water, electricity, gas,
telephone and other utilities, pest control services, trash removal, landscape
maintenance, cleaning, equipment maintenance, security and such other services
as are necessary for the efficient operation and proper maintenance of the
Community. Manager shall (i) maintain the Community in good condition and repair
generally and (ii) maintain, repair and replace when necessary the Operating
Equipment and the FF&E, all out of funds made available for such purpose by
Owner from the Operating Account in accordance with the approved Operating Plan.
Manager will utilize its reasonable best efforts to keep the Community in a
safe, neat, clean and sanitary condition at all times and will remove all
garbage and trash from the grounds, sidewalks, adjoining driveways, parking
areas and other public spaces within a reasonable time frame.

 

5.5Advertising, Promotion and Sales. Subject to compliance with the approved
Operating Plan then in effect, Manager will plan, prepare and contract for
advertising and promotions for the Community designed to publicize the Community
and attract residents in accordance with the standards set by other high quality
seniors housing communities. To this end, Manager shall arrange and make
contracts for such advertising and promotion, as it may deem advisable from time
to time for the successful operation of the Community, and in all cases in
accordance with the Operating Plan. In performance of its obligations under this
Agreement Manager will comply with the provisions of all federal, state and
local laws, including those prohibiting discrimination in housing. Manager may
either (i) use graphic design services from its in house agency and charge such
graphic design fees back to the Community with respect to any advertising,
promoting or marketing materials budgeted for in the approved Operating Plan
then in effect, and Manager will ensure that such charges, if any, will be at or
below market rates for similar services and will be with respect to work done
specifically for the Community (and not any other senior housing communities or
properties managed by the Manager) or (ii) use outside graphic design services
for such materials, and in such cases will charge these services back to the
Community.

 

Schedule J-18

 

  

5.6Emergencies. In the event that any circumstance shall occur that Manager
reasonably and in good faith judges to be an Emergency, then Manager shall take
such action and cause such things to be done as Manager reasonably and in good
faith believes necessary (including the expenditure of funds in excess of those
approved in the Operating Plan). Manager shall inform Owner of any and all
Emergencies and expenditures with respect thereto as soon as practical

 

5.7Contracting. Manager shall be authorized to negotiate and execute, on behalf
of Owner and without Owner’s prior approval; (a) non-resident leases to the
extent that such leases (i) are terminable without penalty on notice to the
counterparty of ninety (90) days or less, (ii) require a use of the applicable
space that is complimentary to a senior housing facility and (iii) provide for
arms-length rent and are otherwise on market terms, (b) resident agreements
which are in compliance with the approved Operating Plan and (c) contracts which
are in compliance with the approved Operating Plan and terminable without
penalty on notice to the counterparty of sixty (60) days or less. With respect
to all contracts negotiated by Manager for the Community, Manager shall use its
reasonable best efforts to secure for Owner all possible rebates, discounts and
other benefits to be derived from each contract Manager negotiates with respect
to the Community. Any rebate, discount or other benefit derived under any such
contract shall accrue to the benefit of the Community (and not to the Manager or
any other senior living community or property managed by Manager).

 

5.8Loan and Contract Compliance. Manager shall use commercially reasonable
efforts to cause the operation of the Community to comply with all terms,
conditions and obligations contained in the Loan, any lease (including, without
limitation, resident leases), and any other agreements of which Manager is made
aware and provided a complete copy that are executed by Owner and relate to the
Community, and Manager shall execute and deliver promptly any agreements and
documents which Owner or Lender may reasonably request to provide for or verify
operation of the Community in such manner. Owner agrees to provide Manager with
copies of all documents evidencing any Loan (and for this purpose, Manager shall
be deemed to have a copy of any such documents of which the TFG Member has a
copy).

 

5.9Licensure. Manager shall obtain and use its commercially reasonable best
efforts to keep in full force and effect all permits, licenses and
authorizations required for the conduct of the business of the Community.
Permits, licenses and authorization shall be in Owner’s name to the extent
allowed by the applicable licensing authorities. Owner shall cooperate fully
with Manager in its efforts to make applications for such licenses and permits.
Manager shall advise Owner of its obligation with respect to all rules,
regulations and requirements related to state licensure of the Community and of
the steps to be taken so that the Community is at all times in compliance and in
good standing with the applicable licensing authorities. Manager is authorized
to and shall take such action and expend such funds to the extent provided by
Owner as are necessary to cause the Community to comply in all respects to state
licensure requirements. Any such expenditure shall be considered an Authorized
Expenditure. Manager shall (i) promptly notify Owner of any material compliance
issues with respect to any permits, licenses and authorizations held by the
Community or required for the conduct of the business of the

 

Schedule J-19

 

  

Community (including, without limitation, receipt of any notices from
governmental authorities or other applicable regulatory bodies relating to any
such material compliance issues) and (ii) provide Owner with weekly status
updates regarding any uncured compliance issues under Sections 4.1(d)(vi), (vii)
or (viii) during the pendency of any related cure periods.

 

5.10Compliance with Government Rules and Regulations.    Manager shall conduct
the business of the Community in compliance with all applicable laws and
regulations in and ensure that no activity or condition occurs on or about the
Community in violation of any such laws or regulations. In the event that
Manager shall have reason to believe that any laws or regulations may be
violated on or about the Community, the Manager shall promptly so notify Owner.
Manager shall use reasonable efforts to comply with environmental laws, shall
not negligently permit the discharge of hazardous or toxic substance and shall
report any problem to Owner immediately. Upon notice and written approval of
Owner, Manager will retain the appropriate consultants to determine and make
recommendations to remedy the situation and the costs and expenses associated
therewith shall be an Authorized Expenditure.

 

5.11Credit and Pricing Policies; Billing and Collection Practices.

 

a)Pricing Policies.    Manager will propose in connection with the Operating
Plan the rate and price schedules for all rooms, products and services provided
at the Community.

 

b)Billing and Collection Practices.    Manager shall establish and administer
systems for the timely issuance of bills, including claims for reimbursement
from governmental and other third-party payors as applicable, for all rooms,
products and services provided at the Community and for which Owner is entitled
to be paid. Manager shall employ its best efforts to collect any and all rents,
charges, reimbursement and accounts receivable owed to Owner with respect to the
Community. Subject to the provisions of Section 5.12, Manager may employ, as an
Authorized Expenditure to the extent set forth in the Operating Plan, collection
agencies and legal counsel where appropriate to pursue such claims on behalf of
Owner, in each case in accordance with applicable law. All accounting, billing
and collection policies of the Community (including with respect to the
write-off of any amounts owed) shall be subject to the prior written approval of
the Owner.

 

c)Fees and Rates.    Manager may establish or modify the entry fees, monthly
rates, and discounts/concessions to residents in accordance the Operating Plan.

 

d)Admission and Discharge Policies.    Manager shall establish or modify
resident admission and discharge policies, and any other policies relating to
the health, welfare and safety of residents in accordance with its usual
policies and practices.

 

e)Third Party Payors.    Manager shall establish or modify policies and
practices related to third-party payors including, without limitation, Medicare
and Medicaid in accordance with its usual policies and practices.

 

Schedule J-20

 

  

f)Licenses.    Manager may terminate, amend or change any license necessary to
operate any Property as a retirement community to the extent reasonably
necessary to continue to operate the Community.

 

5.12Litigation. Manager, as an Authorized Expenditure (subject to compliance
with the approved Operating Plan then in effect), shall institute any necessary
or desirable legal actions or proceedings to collect charges or other income of
the Community or to evict or dispossess nonpaying or legally undesirable persons
in possession, or exercise right to cancel or terminate or sue for damages under
any agreement relating to the operation of the Community, other than this
Agreement. No such action or proceeding shall be instituted without Owner’s
prior approval, and Manager shall only use counsel approved by Owner and shall
direct counsel to supply Owner with a copy of all pleadings relating to such
litigation. With respect to all actions brought by Manager concerning the
Community, Manager shall be permitted to charge all necessary and appropriate
filing and legal fees and expenses as an Authorized Expenditure (subject to
compliance with the approved Operating Plan then in effect).

 

5.13Home Office Activities.    Manager shall employ the resources of its home
office and personnel to supervise and assist the operation of the Community.
Manager shall cause appropriate officers and employees of Manager or an
affiliate of Manager to visit and inspect (either personally or via video
conference) the Community and the operation thereof with reasonable frequency.
Neither the Community nor the Owner shall be obligated to reimburse Manager for
the expenses or overhead associated with Manager’s home office or home office
personnel assisting at the Community, the costs for which are included in the
fees paid hereunder, except that Owner agrees to pay or reimburse Manager for
the following costs and expenses to the extent that such costs and expenses are
in compliance with the approved Operating Plan then in effect (collectively,
“Home Office Reimbursables”): (i) Manager’s reasonable travel costs and related
expenses as required and outlined in the approved Operating Plan then in effect
and subject to the limitations set forth on Schedule B, and such additional
reasonable travel and related expenses, if any, as may be approved in advance by
Owner; (ii) costs incurred with respect to Manager’s home office employees,
affiliates or contractors who, on an interim basis, assume the duties of a
Community Employee and are exclusively dedicated to the Community (and not to
any other senior housing communities or properties managed my Manager) for a
period of ten (10) or more days in any given thirty (30) day period, where costs
will be reimbursed at the budgeted expense of the appropriate Community Employee
position (inclusive of, without limitation, the allocable cost of benefits);
(iii) costs incurred by Manager for services outlined in Schedule B, which
services will be charged at Manager’s then-current fee structure as outlined in
Schedule B and (iv) the portion of any of Manager’s national contracts (to the
extent such contracts relate to goods or services for, among other communities,
the Community) which is allocable to the Community; provided that as part of the
annual budget approval process, Manager shall provide Owner with a schedule of
national contracts, vendor and services provided and allocation methodology used
to bill the communities and such charges, to the extent approved for inclusion
in the Operating Plan, will also be included in the Operating Plan.

 

Schedule J-21

 

  

5.14Limitation Upon Obligations.    In the event that performance of any of
Manager’s obligations under this Agreement require expenditure of Owner’s funds
or Owner’s assistance or cooperation hereunder shall be impeded by reason of
unavailability of such funds or lack of Owner’s assistance or cooperation, then
Manager’s performance of such obligations shall be excused to the extent so
impeded and until such funds become available or until Owner’s assistance or
cooperation is obtained. Manager’s obligations also shall be excused to the
extent performance would be contrary to instructions of Owner.

 

5.15Taxes and Assessments.    Manager shall obtain bills for real estate and
personal property taxes, improvement assessments and other like charges that
are, or may become liens against the Community, recommend to Owner payment
thereof or appeal therefrom and, unless specifically instructed by Owner to
withhold any payment (or such amounts are impounded and paid by Lender), shall
make payments with respect thereto, which shall be an Authorized Expenditure.
Manager shall review and submit all real estate and personal property taxes and
all assessments affecting the Community to Owner and shall file all personal
property tax returns with respect to the Community.

 

5.16Inventories and Supplies.    Manager shall purchase such Consumable Supplies
and other expendable items as are necessary to operate the Community and shall
pay for such supplies out of the Operating Account in accordance with the
Operating Plan. When taking bids or issuing purchase orders, Manager shall use
commercially reasonable efforts to secure for and credit to Owner any discounts,
commissions or rebates obtainable as a result of such purchase. Manager shall
utilize a reasonable competitive bidding process with respect to any contracts
or orders that are reasonably likely to result in the aggregate amount payable
with respect thereto exceeding $15,000 in any one (1) year period.

 

5.17Liens.    Manager shall use its best efforts to prevent any liens from being
filed against the Community which arise from any maintenance, changes, repairs,
alterations, improvements, renewals or replacements in or to the Community and
shall (i) to the extent required under any Loan, obtain or (ii) with respect to
the provision of goods or services to the Community in excess of $25,000, upon
written request from Owner, use commercially reasonable efforts to obtain, lien
waivers from any person providing goods or services to the Community. The costs
and expenses associated therewith shall be an Authorized Expenditure.

 

5.18Related-Party Transactions.    Manager shall not engage or enter into a
contract with any entity that is an affiliate of Manager to provide services
with respect to the Community unless (i) the nature of such affiliation is
disclosed in writing to Owner in advance, (ii) Manager receives Owner’s prior
written consent to each specific contract or agreement, and (iii) the
compensation paid for the services shall be competitive with the compensation
paid to nonaffiliated entities furnishing the same or similar services.

 

5.19HIPAA Business Associate Obligations.    The parties acknowledge and agree
that, with respect to certain services furnished at the Community, Owner is
subject to the requirements of the Health Insurance Portability and
Accountability Act of 1996 and its

 

Schedule J-22

 

  

implementing regulations (“HIPAA”), including the privacy regulations at 45
C.F.R. Parts 160 and 164, as amended (the “Federal Privacy Regulations”) and the
security regulations at 45 C.F.R. Parts 160, 162 and 164, as amended (the
“Federal Security Regulations”), and, as a result, Owner is obligated to obtain
from Manager contractual assurances concerning the privacy and security of
Protected Health Information (as that term is defined in the Federal Privacy
Regulations) (“PHI”) used or disclosed in connection with the provision of
services under this Agreement. In order that Owner can comply with the
requirements of HIPAA and any applicable state privacy laws, Manager agrees to
comply with the requirements set forth in Schedule A to this Agreement.

 

Article VI

OPERATING ACCOUNTS, PAYMENTS AND DISTRIBUTIONS

 

6.1Bank Accounts.    Manager shall open an Operating Account that may be drawn
upon by authorized signatories of the Manager, subject to the limitations set
forth in this Section. Owner shall deposit in the Operating Account monthly the
amount specified in the Operating Plan. Owner and Manager shall deposit or cause
to be deposited into the Operating Account all Gross Revenues received with
respect to the operation of the Community. Manager shall be authorized to
withdraw funds from the Operating Account during the term hereof on its
signature alone for any purpose authorized hereunder; provided, that Manager
shall not have any right to withdraw or deduct any funds from the Operating
Account or any other account of Owner to pay any fees, compensation, costs or
expenses of Manager other than the Management Fee and those amounts constituting
Authorized Expenditures. So long as Manager’s President or such other
individuals appointed by Manager and approved by Owner are reasonably available
to sign the checks, then Manager’s President and such appointees shall be the
Manager’s primary signatories on the Operating Account in addition to Owner’s
representative, as requested. In addition to the monthly deposits, specific
amounts budgeted in the Operating Plan shall be transferred to the Operating
Account for payment of expenses.

 

6.2Payments of Costs and Expenses; Authorized Expenditures.    Manager shall be
permitted to expend such funds from the Operating Account and shall be entitled
to reimbursement for expenses or payments, only to the extent the same
constitute Authorized Expenditures hereunder, and Owner agrees to reimburse
Manager for the expenditure by Manager of any and all Authorized Expenditures.
For purposes of this Agreement, Authorized Expenditures shall include but be
limited to expenditures which: (i) are provided for in the approved Operating
Plan then in effect or an amendment thereto or otherwise permitted to be
expended in accordance with Section 7.2; (ii) are specifically approved in
advance by Owner for such purpose in writing; (iii) are specifically authorized
herein as an Authorized Expenditure pursuant to Section 5.9, 5.10 or 5.17; or
(iv) are otherwise expressly authorized or permitted hereunder. Manager shall
endeavor to pay Authorized Expenditures before any penalty or interest accrues
thereon, while taking into account sound cash management. Manager will use sound
internal control procedures in the handling of Owner’s assets.

 

6.3Other Expenses. Except to the extent that such costs and expenses may be
approved for payment by Owner in writing apart from this Agreement, the
following costs and

 

Schedule J-23

 

  

expenses shall be borne solely by Manager, shall be paid by Manager prior to
delinquency and shall not be paid from the Operating Account or otherwise
reimbursed by Owner hereunder: (a) costs of gross salary and wages, bonuses,
payroll taxes, insurance, worker’s compensation and other benefits of employees
of Manager (other than Community Employees), except for costs reimbursed in
accordance with Section 5.13; (b) overhead expenses of Manager incurred in its
home office or otherwise apart from the Community, unless approved in the
Operating Plan; (c) any expenditures of Manager that do not constitute
Authorized Expenditures; and (d) other items as provided for herein.

 

6.4Working Capital.    Owner shall provide the Community with the amount of
“Working Capital” per annum as is set forth in the approved Operating Plan from
time to time, which is the amount of funds that Owner and Manager have
reasonably determined is reasonably necessary for the day-to-day operation of
the Community, including, without limitation, amounts sufficient for the
maintenance of petty cash funds, operating bank accounts, receivables, payrolls,
prepaid expenses and funds required to maintain inventories, less accounts
payable and accrued current liabilities. From time to time thereafter, subject
to Manager’s withdrawal and use of Working Capital solely to pay Authorized
Expenditures (including, to the extent permitted under Section 7.2, Authorized
Expenditures which are not expressly contemplated in the Operating Plan), Owner
shall deposit in the Operating Account, upon the reasonable request of Manager
together with reasonably detailed supporting documentation, such additional
funds as are necessary to maintain the necessary amount of Working Capital for
the Community.

 

6.5Manager Not Required to Advance Funds.    In the event the balance in the
Operating Account is any time insufficient to pay disbursements due and payable,
including Resident Refunds, under this Agreement, and provided that such
insufficiency is not the result of Manager’s use of funds from the Operating
Account for purposes not permitted under this Agreement, Owner shall, promptly
upon notice from Manager together with reasonably detailed supporting
documentation, deposit into the Operating Account sufficient funds to cover the
deficiency.

 

6.6Resident Funds.    Manager shall properly manage and account for any
deposits, funds or fees paid by residents of the Community to Manager,
including, but not limited to, security deposits, damage deposits, entry fees
paid by residents for the use and occupancy of the Community, and funds held by
Manager on behalf of residents of the Community for their current personal use
or safekeeping. Manager shall comply with applicable laws, rules and regulations
regarding the handling of all such security deposits, damage deposits and entry
fees paid by residents.

 

Article VII

OPERATING PLAN

 

7.1Operating Plan.    The annual operating plan for the Community (the
“Operating Plan”), for the remainder of the 2013 Fiscal Year and the 2014 Fiscal
Year is attached hereto as Schedule F, which has been approved by the Owner. For
each subsequent Fiscal Year after the 2014 Fiscal Year, by November 1 of the
immediately preceding Fiscal Year,

 

Schedule J-24

 

  

Manager shall prepare and present to Owner an Operating Plan, in the form
attached hereto as Schedule G, which shall include for the Fiscal Year to which
it relates the following proposed budgets and programs:

 

a)A proposed revenue and expense statement (the “Operating Budget”) on a monthly
and yearly basis with reasonably detailed schedules for Gross Revenues and
Operating Expenses;

 

b)A proposed cash flow statement (“Cash Flow Budget”) showing in reasonable
detail the projection of current assets and liabilities for such period;

 

c)A proposed budget (“Capital Expenditures Budget”) with respect to the
Community setting forth in reasonable detail Manager’s best estimate of capital
expenditures to be made for major building improvements, renovation, repairs and
expansion for such period as well as replacement of and additions to Furniture,
Furnishings and Equipment and Operating Equipment for such period;

 

d)A proposed marketing plan (“Marketing Plan”) to include, but not be limited
to, a detailed program for advertising and promotion, a detailed program for
sales strategies and a competitive property analysis for such period;

 

e)A proposed schedule of salaries and benefits for Community Employees for such
period as provided for in Section 5.3(b); and

 

f)A financial analysis for any new programs to be established or any
recommendations to close existing programs during such period.

 

7.2Compliance with Operating Plan.     Manager shall be permitted to incur or
expend any Operating Expenses on behalf of the Company unless such incurrence or
expenditure would: (i) cause the aggregate expenditures for the accounting
category which includes the applicable line item(s) (on a year to date basis) to
be exceeded by ten percent (10%) or more of the budgeted amount therefor or (ii)
cause the aggregate operating expenditures or capital expenditures (as
applicable) set forth in the Operating Plan to be exceeded by five percent (5%)
or more of the budgeted amount therefor (and, accordingly, any operating or
capital expenditure that is within (i.e., less than) the maximum permitted
variances set forth in both clause (i) and clause (ii) shall be deemed to be
Authorized Expenditures and “in compliance with the Operating Plan” or satisfy
words of similar import); provided, that (A) Manager may, on behalf of the
Company, incur Non-Discretionary Expenses without regard to any such limitations
and the expenditure of such Non-Discretionary Expenses shall Authorized
Expenditures, (B) Manager shall be permitted to reasonably reallocate any
realized cost savings with respect to any line item to any other line item
within the Operating Plan so long as there are demonstrated actual savings in
the line item from which amounts are being reallocated and such reallocation
does not violate the terms of any Loan and (C) Manager shall give notice to
Owner of the nature and amount of any such reallocation or Non-Discretionary
Expenses promptly following the occurrence or incurrence thereof.

 

Schedule J-25

 

  

7.3Approval by Owner.    If any of the above elements of the proposed Operating
Plan are disapproved by Owner, the Manager and Owner shall enter into
discussions in an attempt to agree upon a mutually satisfactory Operating Plan.
Owner shall make the final determination with respect to the Operating Plan. No
proposed Operating Plan shall become approved unless approved in writing by
Owner. For the purposes of this Agreement, email communications, the receipt of
which is confirmed by the recipient by return email shall be deemed in writing.

 

Article VIII

ACCOUNTING

 

8.1Books and Records.    Manager shall establish and operate accounting and
internal audit control systems reasonably acceptable to Owner and, in connection
with the foregoing, complete proper, current and accurate records and books of
account reflecting all transactions of the Community and of Manager with respect
to the Community. Such books and records shall be prepared on an accrual basis
in accordance with GAAP, consistently applied within each Accounting Period and
from year to year, and consistent with applicable requirements of the Loan.
Manager shall make such books and records available during normal business hours
and at all other reasonable hours at the Community for inspection, copying and
audit with or without notice by Owner or its agent. Any books and records
relating to the Community maintained at Manager’s home office shall be made
available, either at the Community, or electronically (at Manager’s election)
upon ten (10) business days’ notice from Owner.

 

8.2Financial and Operating Statements.    Commencing in the Accounting Period
following the Effective Date and continuing thereafter as to each Accounting
Period of the Operating Term, Manager shall cause Community Employees to prepare
and deliver to Owner (i) the financial statements required pursuant to Schedule
J hereto, (ii) any financial reports required by governmental agencies in
connection with any license at the Community and (iii) any financial reports
required to be delivered to a Lender.

 

8.3Other Reports.    Upon request by Owner, Manager shall promptly prepare or
cause to be prepared such other reports and information constituting matters of
interest to Owner. Upon Owner’s request from time to time, the Manager,
Executive Director and Owner (or its agents) shall meet and discuss the
operations of the Community.

 

8.4Annual Audit.     Owner may cause an audit of the books, records and
operations of the Community to be made by an independent certified accounting
firm, as and when required by the Loan documents. Manager shall cooperate fully
with such auditors and shall make available to them promptly any and all
requested information concerning the Community. The cost of any such independent
audit, including a coordination fee as outlined in the Operating Plan paid to
the Manager, shall be an administrative and general expense of the Community for
the succeeding Fiscal Year, provided that such cost shall be an expense of the
subject year in the event that such year is the last year of the Operating Term.
In the event an audit determines weaknesses or a need for reasonable changes in
the internal control system pertaining to the safeguarding of Owner’s assets,

 

Schedule J-26

 

  

Manager will make all necessary changes. The independent certified accounting
firm shall be selected by Owner.

 

8.5Tax Statements. Owner shall cause the filing of all Owner and Community tax
returns with the applicable government authorities within allowable time
periods, including extensions. Manager shall cooperate fully and shall make
available promptly any and all requested information concerning the Community.

 

8.6Survival Following End of Operating Term.    Owner’s and Manager’s
obligations under this Article VIII shall continue as to an Accounting Period
occurring within the term hereof notwithstanding that such performance may be
due following the end of the Operating Term.

 

Article IX

CAPITAL IMPROVEMENTS

 

9.1Supervision of Capital Improvements.    If capital improvements to the
Community are needed and funding is available, Manager agrees, if requested, to
assist Manager personnel in the supervision of the construction of such
improvements without additional compensation beyond the Management Fee for any
such improvement (or group of related improvements) for which the aggregate
expenditures are $100,000 or less in any Fiscal Year. For any improvements for
which the aggregate expenditures are greater than $100,000 in any Fiscal Year,
if there is no third-party project manager being paid a fee with respect to such
capital improvements, Manager shall be paid for its services in supervising the
construction of such improvements at rates outlined in Schedule B and the
Capital Expenditures Budget. No capital improvements to the Community shall
commence without Owner’s prior written approval.

 

9.2Expenditures for Capital Improvements.    Notwithstanding the foregoing,
provided sufficient funds have been made available to Manager, Manager shall
make such capital improvements and replacements or renewals of or additions to
the Furniture, Furnishing and Equipment in accordance with the approved
Operating Plan then in effect or as otherwise may be agreed to by Owner in
writing. The funds needed for any expenditures with respect to capital
improvements shall not be drawn from the Operating Account and shall be
separately made available to Manager, unless otherwise agreed by Owner.

 

Article X

ASSIGNMENT

 

10.1Assignment by Manager.    This Agreement, or any rights and duties expressed
herein, may not be assigned or transferred by Manager without the prior written
consent of Owner, which consent may be granted or withheld in Owner’s sole
discretion; provided, however, that (i) Manager may, as part of an assignment of
all or substantially all of the communities managed by Manager, assign this
Agreement directly or indirectly to an entity Controlled on a day to day basis
by David Barnes and/or David Freshwater that qualifies as an Eligible
Independent Contractor and (ii) Manager may, with the consent of Owner (not to
be unreasonably withheld, conditioned or delayed), as part of an

  

Schedule J-27

 

  

assignment of communities constituting a significant portion but less than all
or substantially all of the communities managed by Manager, assign this
Agreement directly or indirectly to an entity Controlled on a day to day basis
by David Barnes and/or David Freshwater that qualifies as an Eligible
Independent Contractor.

 

10.2Assignment by Owner.    This Agreement, or any rights and duties expressed
herein, may be assigned or transferred by Owner at any time.

 

Article XI

INSURANCE

 

11.1Unless Owner undertakes to provide such insurance, Manager shall, commencing
on the Effective Date and during the term of this Agreement, procure and
maintain, using funds in the Operating Account, with insurance companies
reasonably acceptable to Owner, the insurance set forth on Schedule H or such
greater coverage as is required under a Loan.

 

11.2Operational Insurance. Manager shall, commencing on the Effective Date and
during the term of this Agreement, procure and maintain, using funds in the
Operating Account, the following insurance:

 

a)Worker’s compensation and employer’s liability insurance as may be required
under applicable laws covering all of the Community Employees with such
deductible limits or self-insured retentions as determined by Owner;

 

b)Crime/fidelity bonds with limits not less than $1,000,000 and deductibles to
be determined by Manager, covering its Community Employees in job
classifications normally bonded in the seniors housing industry or as otherwise
required by law, and comprehensive crime insurance to the extent Manager
determines it is necessary for the Community; and

 

c)Such other insurance and/or additional coverage in amounts as Owner in its
reasonable judgment deems advisable for its protection against claims,
liabilities and losses arising out of or connected with Manager’s performance
under this Agreement.

 

11.3Cost and Expense.    Insurance premiums and any costs or expenses with
respect to the insurance described in this Article XI and Schedule H (including,
without limitation, insurance for claims asserted by Community Employees against
Manager for Manager’s employment practices or actions) shall be treated as
Authorized Expenditures to the extent in accordance with Section 6.2. Premiums
on policies for more than one (1) year shall be charged pro rata against Gross
Revenues over the period of the policies. Any reserves, losses, costs, damages
or expenses which are uninsured, or fall within deductible limits or
self-insured retentions, shall be treated as a cost of insurance and shall be
Authorized Expenditures. Upon termination of this Agreement, an escrow fund in
an amount reasonably acceptable to Owner and Manager shall be established from
Gross Revenues (or, if Gross Revenues are not sufficient, with funds provided by
Owner) to cover the amount of any deductible limits or self-insured retentions
which will

 

Schedule J-28

 

  

eventually have to be paid by either Owner or Manager, as applicable, with
respect to pending claims.

 

11.4Policies and Endorsements.

 

a)All policies of insurance provided under Section 11.1 shall name Manager and
Owner and Lessor and their respective members and principals as insured, and
shall name the parties set forth on Schedule I as additional insured parties. In
addition, Lender shall be named as mortgagee, loss payee and an additional
insured party, as applicable. The Owner shall deliver to Manager and Manager
shall deliver to Owner certificates of insurance with respect to all policies so
procured, including existing, additional and renewal policies and, in the case
of insurance about to expire, shall deliver certificates of insurance with
respect to the renewal policies not less than ten (10) days prior to the
respective dates of expiration.

 

b)All policies of insurance provided for under Article XI shall, to the extent
obtainable, have attached thereto an endorsement that such policy shall not be
canceled (except for non-payment of premium) or materially changed without at
least thirty (30) days prior written notice to Owner and Manager (and such
policy shall not be cancelled without at least ten (10) days prior written
notice).

 

c)Policies must be written on a per occurrence basis except for earthquake and
professional liability coverage.

 

d)Coverage must be issued by an insurance carrier with an A.M. Best general
policyholder’s rating of “A” or better and a performance index rating of X or
higher.

 

e)All policies and renewals thereof, are to be written for not less than one
year.

 

f)All existing or new policies must be paid in full and cannot be financed
unless approved in advance by Owner.

 

11.5Tail Insurance. Manager shall procure and maintain, using funds deducted
from Gross Revenues, with insurance companies reasonably acceptable to Owner,
tail insurance with a policy term of at least two (2) years for any insurance
policy maintained by the Manager or Owner on so-called “claims made” basis in
the occurrence of the following events:

 

a)Upon any change in liability insurance from a so-called “claims-made” basis to
a so-called “occurrence” basis. A “prior acts endorsement” may be procured in
lieu of the tail insurance referenced above.

 

b)Upon termination of this Agreement or the date of closing of a sale or other
disposition of the Community to any person or entity other than an affiliate of
the Owner.

 

Schedule J-29

 

  

Article XII

GENERAL PROVISIONS

 

12.1Inspection of Community.    Owner and its agents, employees and designees
may go anywhere in the Community for the purpose of i) inspecting the Community;
ii) inspecting the performance by Manager of the terms and conditions hereof, or
iii) showing the Community to prospective purchasers, lessees or mortgagees.
Manager shall upon request facilitate access permitted under this Section 12.1.

 

12.2Attorney’s Fees.    Should either party commence any action against the
other to enforce any obligations hereunder, the prevailing party shall be
entitled to recover from the other its reasonable attorneys’ fees and costs.

 

12.3Confidentiality.    In connection with services furnished pursuant to this
Agreement, Manager may receive access to certain financial, operating and other
information regarding the Community’s and Owner’s business, agreements,
commitments, liabilities, personnel and property. Manager shall hold all such
information in strict confidence.

 

12.4Amendments.    The terms, covenants, conditions and provisions of this
Agreement may not be modified or revised, except in writing signed by both of
the parties hereto.

 

12.5Time.    Time is of the essence hereof.

 

12.6Notices. All notices provided for in this Agreement shall be in writing and
emailed, faxed or mailed by registered or certified mail, postage prepaid or by
express mail, to the following addresses until such time as written notice of
change of address is given the other party.

 

  OPERATOR: Watermark Retirement Communities, Inc.   ATTN: David Barnes     2020
West Rudasill Road     Tucson, AZ  85704     contracts@watermarkcommunities.com
        and a copy to:     ATTN: Cox, Castle & Nicholson LLP     Kevin
Kinigstein, Esq.     2049 Century Park East, 28th Floor     Los Angeles, CA
90067     kkinigstein@coxcastle.com

 

  OWNER: Watermark Pinebrook, LLC   ATTN: Doug Bath     c/o NorthStar Realty
Healthcare     2 Bethesda Metro Center, Suite 1300     Bethesda, Maryland 20814
    dbath@nrfc.com

 

Schedule J-30

 

  

  and a copy to:     ATTN: Ronald J. Lieberman     NorthStar Realty Finance    
399 Park Avenue     New York, New York 10022     rlieberman@nrfc.com         and
a copy to: Fried, Frank, Harris, Shriver & Jacobson LLP   ATTN: Harry R.
Silvera, Esq.     One New York Plaza     New York, New York 10004    
harry.silvera@friedfrank.com

 

12.7Entire Agreement.   This Agreement is the entire agreement between the
parties with respect to the subject matter hereof and no modification or
interpretation hereof shall be binding unless in writing and signed by both of
the parties hereto.

 

12.8Severability.    If any provision of this Agreement or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, and such invalidity or unenforceability does not destroy the basis of
the bargain between the parties, then the remainder of this Agreement and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

12.9Applicable Law.   This Agreement shall be construed and enforced in
accordance with the laws of the State of New York.

 

12.10Use.    Manager shall manage and operate the Community solely as a seniors
housing community under standards comparable to those prevailing in the seniors
housing industry and for activities in connection therewith that are customary
and usual to such an operation.

 

12.11Waiver.   The failure of either party to insist upon a strict performance
of any of the terms or provisions of this Agreement or to exercise any option,
right or remedy herein contained shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party.

 

12.12Failure to Perform. If Manager or Owner shall at any time fail to make any
payments as specified or required hereunder or shall fail to perform any other
act on its part to be made or performed hereunder, without limitation, then the
other party, after ten (10) business days written notice to the defaulting
party, may (but shall not be obligated to) pay any such delinquent amount or
perform any other act on the defaulting party’s part to be made or performed as
provided in this Agreement and may enter upon the Community premises for said
purpose and take all such action thereon as may be necessary or desirable
therefor. Any sums thus paid and all performance of any such acts, together

 

Schedule J-31

 

  

with interest thereon at the fixed rate of eight percent (8%) per annum (the
“Default Rate”) from the date that such payment is made or such costs and
expenses incurred, shall constitute a liquidated amount to be paid by the
defaulting party under this Agreement to the other on demand from the defaulting
party’s funds.

 

12.13Breach of Covenant.    Subject to the terms, conditions and limitations set
forth in this Agreement, Owner and Manager and/or their affiliates shall be
entitled, in case of any breach of this Agreement by the other party or other
claiming through it, to seek injunctive relief and any other right or remedy
available at law or in equity. The rights of Owner and Manager pursuant to this
Section 12.13 shall survive termination of this Agreement.

 

12.14Headings.    Headings or Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

 

12.15Force Majeure.    In the event that either party should be prevented from
performing any of its duties hereunder by operation of Force Majeure, or other
cause beyond the party’s reasonable control, then while so prevented, the
affected party’s duties to comply with such obligations shall be suspended. The
term “Force Majeure” shall mean forces of nature, acts of God, strikes,
lockouts, accidents to building or machinery, explosions or other causes not
within the reasonable control of the affected party. For avoidance of doubt, the
failure of Owner to provide Working Capital required under Section 6.4 shall be
deemed an event of Force Majeure with respect to the performance of specific
obligations by Manager that are affected by the level of Working Capital.

 

12.16Execution.    Each individual signing this Agreement warrants that such
execution has been duly authorized by the party for which he/she is signing. The
execution and performance of this Agreement by each party has been duly
authorized by all necessary corporate action, and this Agreement constitutes the
valid and enforceable obligation of each party in accordance with its terms.
Electronic or faxed signatures shall be considered binding.

 

12.17Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.

 

[Signatures on following page]

 

Schedule J-32

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

OPERATOR: WATERMARK RETIREMENT COMMUNITIES, INC.           /s/ David Barnes  
By: David Barnes   Its: President       OWNER: WATERMARK PINEBROOK, LLC        
    /s/ Douglas W. Bath   By: Douglas Bath   Its: Authorized Signatory

 

Schedule J-33

 

